IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44482

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 404
                                               )
       Plaintiff-Respondent,                   )   Filed: March 17, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JASON ANTHONY EDWARDS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and consecutive unified sentences of fifteen years
       indeterminate for attempted first degree kidnapping; twenty years determinate for
       battery with intent to commit a serious felony; and twenty years, with ten years
       determinate, for aggravated assault with an enhancement for use of a deadly
       weapon, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Jason Anthony Edwards pled guilty to attempted first degree kidnapping (Count I), Idaho
Code §§ 18-306, 18-4501(1), 18-4502; battery with intent to commit a serious felony (Count II),
I.C. §§ 18-903, 18-911; and aggravated assault with an enhancement for use of a deadly weapon
(Count III), I.C. §§ 18-901, 18-905. The district court imposed consecutive unified sentences of
fifteen years indeterminate on Count I; twenty years determinate on Count II; and twenty years,



                                               1
with ten years determinate, on Count III. Edwards appeals, contending that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Edwards’ judgment of conviction and sentences are affirmed.




                                                   2